BIJUR, J.
Plaintiff installed under a written contract in defendants’ house a water pump, and sues for the balance of the purchase price. The pump was installed prior to September, 1912, and defendants used the same, apparently continuously, until the city’s water pressure made it unnecessary, some two months later. The defense is that the pump “ran hot” because its shaft was out of alignment. In view, however, of defendants’ retention and use of the pump, the defense, even if. proved, was unavailing. Logan v. Berkshire Apartment House, 3 Misc. Rep. 296, 22 N. Y. Supp. 776; Turl v. Knabe, 26 Misc. Rep. 770, 56 N. Y. Supp. 1017. Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.